       Case 1:20-cv-00240-KWR-SCY Document 4 Filed 04/27/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

MICHAEL J. NISSEN,

       Plaintiff,

v.                                                                 No. 20-cv-240 KWR-SCY

FNU KARLOVICH, et al,

       Defendants.


                                   ORDER OF DISMISSAL

       This matter is before the Court following Plaintiff’s failure to make an initial partial

payment in connection with his Prisoner Civil Rights Complaint (Doc. 1). By an Order entered

March 23, 2020, the Court granted leave to proceed in forma pauperis and assessed an initial

partial payment of $21.28. That amount represents: “20 percent of the greater of—(A) the

average monthly deposits to the prisoner’s account; or (B) the average monthly balance in the

prisoner’s account for the 6-month period immediately preceding the filing of the complaint…”

28 U.S.C. § 1915(b). The Order warned that if Plaintiff failed to timely make his payment or

show cause for such failure, the Court would dismiss the case without further notice. (Doc. 3 at

2).

       The payment deadline was April 22, 2020. Plaintiff failed to comply or otherwise respond

to the Order. Accordingly, the Court will therefore dismiss this action without prejudice pursuant

to Fed. R. Civ. P. 41(b). See Olsen v. Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule

41(b) … has long been interpreted to permit courts to dismiss actions sua sponte for a plaintiff's

failure to prosecute or comply with the … court’s orders.”).

       IT IS ORDERED that Michael Nissen’s Prisoner Civil Rights Complaint (Doc. 1) is
        Case 1:20-cv-00240-KWR-SCY Document 4 Filed 04/27/20 Page 2 of 2



DISMISSED without prejudice; and the Court will enter a separate judgment closing the civil

case.




                                            2
